Exhibit 10.6

NONCOMPETlTION AGREEMENT

This Noncompetition Agreement (the “Agreement”) is entered into as of
November 2, 2006 (but effective immediately following the consummation of the
Merger (as such term is defined below) by and between New York Community
Bancorp, Inc. (“NYB”) and Patrick D. McTernan (the “Employee”).

WHEREAS, pursuant to an Agreement and Plan of Merger dated as of November 2,
2006 (the “Merger Agreement”), by and between NYB and PennFed Financial
Services, Inc. (“PFSI”), PFSI will merge with and into NYB (the “Merger”);

WHEREAS, the Employee has served as a senior officer of PFSI and its
subsidiaries; and

WHEREAS, the parties hereto recognize and acknowledge that the covenants set
forth in this Agreement are necessary to protect the business and goodwill
acquired by NYB in connection with the Merger;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, including the payments to be made to
the Employee pursuant to Section 5 of this Agreement, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Noncompetition. During his employment with New York Community Bank, a wholly
owned subsidiary of NYB and for a period of three (3) years thereafter (the
“Noncompete Period”), the Employee shall not, without the prior written consent
of NYB, directly or indirectly, whether or not for compensation, engage or
invest in, own, manage, operate, finance, control, or participate in the
ownership, management, operation, financing, or control of, be employed by,
associated with, or in any manner connected with, lend Employee’s name or any
similar name to, lend Employee’s credit to, or render services or advice to, any
business, including a savings bank, savings and loan association, savings and
loan holding company, bank, bank holding company, mortgage company or similar
type financial institution (including, without limitation, a de novo financial
institution in its organizational phase), or any direct or indirect subsidiary
or affiliate of such entity, whose products or activities compete or would
compete in whole or in part with the products or activities of NYB or its
subsidiaries within a twenty-five (25) mile radius of any of the offices of NYB
or any of its subsidiaries in existence immediately following the consummation
of the Merger (the “Noncompete Area”), provided, however, that the Employee may
purchase or otherwise acquire up to (but not more than) five percent of any
class of securities of any enterprise (but without otherwise participating in
the activities of such enterprise). The Employee agrees that this covenant is
reasonable with respect to its duration, geographical area, and scope. In the
event of a breach by the Employee of any covenant set forth in this Section 1 of
this Agreement, the term of such covenant will be extended by the period of the
duration of such breach;

2. Nonsolicitation. During the Noncompete Period, the Employee will not,
directly or indirectly, either for himself or any other Person (as defined
herein), (i) induce or attempt to induce any employee of NYB or its subsidiaries
to leave the employ of NYB or its subsidiaries, (ii) in any way interfere with
the relationship between NYB or its subsidiaries and any employee of NYB or its
subsidiaries, (iii) employ, or otherwise engage as an employee, independent
contractor, or otherwise, any employee of NYB or its subsidiaries, or
(iv) induce or attempt to induce any customer, supplier, licensee, or business
relation of NYB or its subsidiaries to cease doing business with NYB or its
subsidiaries, or in any way interfere with the relationship between any
customer, supplier, licensee, or business relation of NYB or its subsidiaries.
During the Noncompete Period, the Employee will not, directly or indirectly,
either for himself or any other Person solicit the business of any Person known
to the Employee to be a customer of NYB or its subsidiaries, whether or not the
Employee had personal contact with such Person,

 



--------------------------------------------------------------------------------

with respect to products or activities which compete in whole or in part with
the products or activities of NYB or its subsidiaries. For purposes of this
Agreement, “Person” shall include an individual, trust, estate, corporation,
limited liability company, savings bank, savings and loan association, savings
and loan holding company, bank, bank holding company, mortgage company or
similar type financial institution, including, without limitation, a de novo
financial institution in its organizational phase.

3. Nondisparagement. The Employee will not during or after the Noncompete Period
disparage NYB or its subsidiaries, or any of its shareholders, directors,
officers, employees, or agents.

4. Confidentiality. The Employee acknowledges and agrees to treat as
confidential all information known or obtained by the Employee, whether before
or after the date hereof, concerning PFSI’s or NYB’s or their respective
subsidiaries’ records, properties, books, contracts, commitments and affairs,
including but not limited to, information regarding accounts, shareholders,
finances, strategies, marketing, customers and potential customers and other
information of a similar nature (such information, “Confidential Information”).
The Employee agrees that he will not, at any time, disclose to any unauthorized
Persons, or use for his own account or for the benefit of any third party any
Confidential Information, whether or not the Confidential Information is
embodied in writing or other physical form, without NYB’s express written
consent, unless and to the extent that such Confidential Information is or
becomes generally known to and available for use by the public other than as a
result of Employee’s fault or the fault of any other Person bound by a duty of
confidentiality to NYB.

5. Compensation. In consideration of the covenants contained in this Agreement,
NYB shall pay the Employee (or his estate) the sum of $625,000 in accordance
with the following schedule: (i) $275,000 on the date of his termination of
employment for any reason with new York Community Bank, (ii) $205,000 on the
first anniversary of such employment termination, and $145,000 on the second
anniversary of such employment termination. All payments shall be less
applicable withholding taxes. In the event of the death of the Employee on or
after the date of the consummation of the Merger, the unpaid amounts under this
Section 5 shall become immediately payable in full in a single lump sum payment
to the estate of the Employee, which payment shall be made within thirty
(30) days after his death.

6. Remedies. The parties hereto, recognizing that irreparable injury will result
to NYB, its business and property in the event of the Employee’s breach of this
Agreement, hereby consent, in the event of any such breach by the Employee, to
an injunction in favor of NYB, in addition to any other remedies and damages
available, to restrain the violation hereof by the Employee, the Employee’s
partners, agents, servants, employers, employees and all persons acting for or
with the Employee. The Employee represents and admits that the Employee’s
experience and capabilities are such that the Employee can obtain employment in
a business engaged in other industries and/or of a different nature than NYB,
and that the enforcement of a remedy by way of injunction will not prevent the
Employee from earning a livelihood. Nothing herein will be construed as
prohibiting NYB from pursuing any other remedies available to NYB for such
breach or threatened breach, including the recovery of damages from the
Employee. In no event will NYB’s monetary relief for damages be less than all
amounts previously paid by it to the Employee pursuant to this Agreement.

7. Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement will operate
as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance

 

2



--------------------------------------------------------------------------------

for which it is given; and (c) no notice to or demand on one party will be
deemed to be a waiver of any obligation of such party or of the right of the
party giving such notice or demand to take further action without notice or
demand as provided in this Agreement.

8. Successors and Assigns. This Agreement shall be binding upon the Employee and
NYB and will inure to the benefit of NYB and its affiliates, successors and
assigns and the Employee and the Employee’s assigns, estate, heirs and legal
representatives.

9. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of New York without regard to conflicts of laws
principles.

10. Severability. If any provision in this Agreement is declared or determined
by any court to be illegal, void, or unenforceable, the illegality or
unenforceability of such provision shall have no effect upon, and shall not
impair, the enforceability or validity of any other provisions in this
Agreement. If any of the covenants set forth in this Agreement are held to be
unreasonable, arbitrary, or against public policy, such covenants will be
considered divisible with respect to scope, time, and geographic area, and in
such lesser scope, time and geographic area, will be effective, binding and
enforceable against the Employee.

11. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration, conducted before a
single arbitrator selected mutually by NYB and Employee, which arbitration shall
be conducted within the State of New York in accordance with the rules of the
American Arbitration Association then in effect.

12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.

13. Termination. This Agreement shall be terminated and shall have no further
force or effect if, and at such time as, the Merger Agreement is terminated.

 

3



--------------------------------------------------------------------------------

The parties hereto have executed and delivered this Noncompetition Agreement as
of the date first written above.

 

NEW YORK COMMUNITY BANCORP, INC.

/s/ Joseph R. Ficalora

Joseph R. Ficalora

President and Chief Executive Officer

EMPLOYEE

/s/ Patrick D. McTernan

 

4